Citation Nr: 1010577	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  06-14 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as secondary to herbicide exposure.

2.  Entitlement to service connection for tinea versicolor 
(claimed as a skin disorder).  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from an October 2005 rating decision 
issued by the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Hartford, Connecticut, which 
denied the Veteran's claims of entitlement to service 
connection for headaches and tinea versicolor.  

In July 2008, a Travel Board hearing was held before the 
undersigned Veteran's Law Judge at the Hartford RO.  A 
transcript of that proceeding has been associated with the 
claims folder.

In October 2008, the Board remanded the Veteran's claims for 
further development, specifically, to allow him to undergo a 
VA examination and obtain a medical opinion regarding his 
claimed disability.  This was accomplished, and in January 
2010, the VA Appeals Management Center issued a Supplemental 
Statement of the Case ("SSOC"), which continued to deny the 
Veteran's claims.  The claims folder has been returned to the 
Board for further appellate proceedings.


FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran went 
ashore in the Republic of Vietnam during the Vietnam era; 
thus exposure to herbicides is presumed.

2.  The Veteran is not shown to have a current headache 
disorder as a result of active duty service, to include as a 
result of herbicide exposure during service in Vietnam.
3.  There is at least an approximate balance of positive and 
negative evidence regarding whether the Veteran's current 
tinea versicolor is etiologically related to a disease, 
injury or event in service.


CONCLUSIONS OF LAW

1.  Headaches were neither incurred in, nor aggravated by 
military service, and were not the result of herbicide 
exposure in service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303, 3.304 (2009).

2.  Resolving doubt in favor of the Veteran, the evidence of 
record establishes that his current tinea versicolor is 
related to active duty service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

        a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), however, the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini, effective May 30, 2008). 

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned 
if service connection was awarded.

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated March 
2005.  The RO informed the appellant of the types of evidence 
needed in order to substantiate his claim for service 
connection, the division of responsibility between the 
appellant and VA for obtaining the required evidence, and 
requested that the appellant provide any information or 
evidence in his possession that pertained to such claim.  38 
U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The Board notes 
that a letter dated March 2006 satisfied the requirements of 
Dingess by informing the Veteran as to how VA determines the 
disability rating and effective date elements of a claim. 

        b.) Duty to Assist  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, post-service VA 
treatment records and a VA examination report dated February 
2009.  Additionally, the claims file contains the Veteran's 
statements in support of his claim.  The Veteran has not 
referenced any outstanding treatment records that he wanted 
VA to obtain or that he felt were relevant to his claim that 
have not already been obtained and associated with the claims 
folder.

With regard to the February 2009 VA examination, the Board 
notes that the VA examiner reviewed the claims folder, 
including the Veteran's service and post-service VA treatment 
reports, elicited from the Veteran his history of claimed 
headache and tinea versicolor symptomatology, performed a 
comprehensive physical examination, and provided clinical 
findings detailing the results of his examination.  He also 
provided a complete basis and rationale for his conclusions.  
Accordingly, the Board concludes that the examination report 
in this case is adequate upon which to base a decision. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal and, for the 
reasons expressed above, finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided every opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.

II. Applicable Laws and Regulations

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Court has also held that VA must carefully consider the 
"benefit-of-the-doubt" rule, which states that when there 
is an approximate balance in the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Under 38 U.S.C.A. § 1154(a), VA is also required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007), the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") held that "[l]ay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3), lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence 
that will suffice to demonstrate entitlement to service 
connection, and the determination of whether lay evidence may 
be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Barr v. 
Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"- the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the Veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease in question existed 
prior to service and was not aggravated by such service.  38 
U.S.C.A. §§ 1111, 1137 (2009).  Only such conditions as are 
recorded in entrance examination reports are to be considered 
as "noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  
The burden is on VA to rebut the presumption of soundness by 
clear and unmistakable evidence that the Veteran's disability 
was both pre-existing and not aggravated by service.  See 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993); VAOPGCPREC 
3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005).  

A pre-existing injury or disease will be presumed to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2009).  Temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
aggravation in service unless the underlying disability, as 
opposed to the symptoms of that disability, has worsened.  
See Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. 
Brown, 9 Vet. App. 402 (1996).  Clear and unmistakable 
evidence (obvious and manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b).

VA regulations also provide presumptive service connection on 
the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent or greater within a 
specified period in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  They also provides presumptive service 
connection on the basis of herbicide exposure for each 
additional disease that the Secretary of the Veterans Affairs 
(the "Secretary") determines warrants a presumption of 
service connection by reason of having a positive association 
with exposure to an herbicide agent, and that becomes 
manifest within the period (if any) prescribed in such 
regulations in a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.

These diseases include chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes mellitus, or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and sub-acute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchi, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2009).



III. Analysis

Entitlement to service connection for headaches.

The Veteran contends that he suffers from chronic headaches 
as a result of herbicide exposure during active duty service 
in the Republic of Vietnam.  See statement, May 2006. 
Alternatively, he contends that he has a current headache 
disorder as a result of a head injury in service.  He also 
claims that he sustained a pre-service head injury during his 
childhood, and suggests that his claimed headache disorder 
was aggravated by service.  

Initially, the Board notes that the Veteran's service 
personnel records reflect that he served in the Republic of 
Vietnam between January 9, 1962, and May 7, 1975.  
Accordingly, exposure to herbicides is conceded.  38 U.S.C.A. 
§ 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(i) and (iii).

VA regulations, however, do not provide presumptive service 
connection for headaches based on exposure to herbicides.  38 
C.F.R. § 3.307, 3.309.  The Secretary has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 57586-57589 (1996).

Accordingly, service connection on a presumptive basis is not 
warranted.

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
("Federal Circuit") has determined that the "Veteran's 
Dioxin and Radiation Exposure Compensation Standards Act" 
does not preclude a veteran from establishing service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, under 
Combee, presumption is not the sole method for showing 
causation, and thereby establishing service connection.  See 
also Stefl v. Nicholson, 21 Vet. App. 120 (2007).

As an initial matter, the Board notes that the Veteran's 
January 1966 service enlistment examination report revealed 
normal findings in all systems, including no evidence of a 
clinical abnormality of the head.  Although he indicated on 
the accompanying medical history report that he had been hit 
by a car prior to service and had a past history of a head 
injury, he answered "no" to the question of whether he then 
had, or had ever experienced frequent or severe headaches.  
While there is no specific treatment record confirming that 
the Veteran ever sustained or was treated for a head injury 
during service, on the January 1968 medical history report he 
completed at service separation, he checked the boxes 
indicating that he had a history of a head injury and had a 
history of frequent or severe headaches.  On the back of the 
form, however, the examiner explained that the Veteran 
reported having struck his head while working on a truck with 
"NCNS" [no complications and no sequelae], and that the 
reported headaches had existed prior to service.  In 
addition, during his January 1968 separation examination, 
there were no findings of any clinical abnormalities of the 
head, or a diagnosis of a specific chronic headache disorder.  

The evidence of record shows that following service, the 
Veteran neither complained of, nor sought treatment for 
frequent or severe headaches until December 2004, when he 
applied for service connection.

In this regard, the Board notes that recent VA treatment 
records show no evidence that the Veteran has been diagnosed 
with a chronic headache disorder related to service.  During 
a routine physical examination at the VA medical center 
primary care clinic in December 2007, a review of systems 
noted that the Veteran did not report that he experienced 
chronic headaches.  In April 2008, during an in-patient 
mental health evaluation related to posttraumatic stress 
disorder ("PTSD"), it was noted that, although he 
complained of frequent headaches, they were likely related to 
tension.    

In February 2009, the Veteran was afforded a VA examination.  
The examiner noted that he had reviewed the complete claims 
folder, including the Veteran's service and post-service 
treatment records.  He noted that, in a May 2006 written 
statement, the Veteran said that when he returned home from 
Vietnam, he began to experience headaches almost daily, and 
said that he believed they were the result of exposure to 
Agent Orange.  During the interview portion of the 
examination, the Veteran told the VA examiner that he had 
been struck by a car at age four and had sustained a 
laceration to the right forehead.  However, he claimed to 
have no residuals from that injury, including no chronic 
headaches.  He also reported that, during service, he was 
struck on the head by a truck tailgate and claimed to have 
developed a contusion that caused acute headache symptoms.  
However, he said that the headaches subsequently resolved and 
he had no sequelae from that incident.  Other than that, he 
did not report having any chronic headaches during service.  
He told the examiner that, in 1975, seven years after 
service, he developed headaches, and said that a doctor 
prescribed pain medication.  The Board notes, however, that 
there are no medical reports to support that claim.  With 
regard to his current headache symptomatology, the Veteran 
said that his family doctor diagnosed him as having migraine 
headaches, which he said occurred or as often as twice per 
month, or may not occur for several months.  He added that 
they were occasionally precipitated by stress, mood swings 
and irritability.  He further said that he wore tinted 
eyeglasses, and believed that this may have reduced the 
frequency of his headaches. Significantly, he said that he 
was "not aware of any association between his current 
reported headache condition and active service."  Upon 
physical examination, the examiner found that the Veteran's 
head was within normal limits, his eyes had normal visual 
fields without light sensitivity, and that he was not then 
experiencing a headache.  

Following the clinical evaluation, the VA examiner opined 
that it was not likely that any current headache disorder was 
causally related to, or was aggravated by any injury or 
disease during active service.  He specifically noted that 
the Veteran's physical examination was unremarkable, and, 
because the Veteran was currently asymptomatic, there were no 
clinical indications that would warrant any specific test to 
further evaluate his claimed headache disorder.  He further 
noted that, although the Veteran had reported having 
experienced a head injury prior to service, there was no 
indication that a headache disorder pre-existed service, as 
there were no medical records that documented such condition.  
In this regard, he explained that most childhood mild head 
injuries recover without sequelae.  He further noted that, 
although the Veteran's service treatment records showed that 
he had reported having been struck on the head during 
service, there was no indication in the records that such 
injury resulted in any long-term sequelae, and that, by the 
Veteran's own self report, he had fully recovered from that 
injury, with several years passing prior to the occurrence of 
any further chronic headaches.  

After reviewing the complete claims folder, the Board 
concludes that the competent evidence of record is against 
the Veteran's claim of entitlement to service connection for 
headaches, to include as a result of herbicide exposure. 

In reaching this conclusion, the Board notes that there is no 
competent medical evidence of record to suggest that the 
Veteran's claimed headaches are the result of herbicide 
exposure during service in Vietnam, or any other incident of 
military service.  While the Board concedes the Veteran's 
exposure to herbicides in service, as noted above, headaches 
are not subject to presumptive service connection based on 
herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.309(e).  Furthermore, although the Veteran is competent to 
describe symptoms such as headaches, he is not competent as a 
lay person to opine that his headaches are related to 
herbicide exposure in service.  

The evidence also fails to establish that the Veteran had a 
pre-existing headache disorder so as to raise the issue of 
aggravation during service.  In this case, although the 
Veteran reported a pre-existing history of a head injury 
during his January 1966 service enlistment, he specifically 
denied a history of frequent or severe headaches, and a 
physical examination found no evidence of a pre-existing 
headache disorder.  As noted, only those conditions recorded 
in examination reports can be considered as "noted" upon 
entrance, and a history of pre-service existence of 
conditions recorded at the time of an examination does not 
constitute a notation of such conditions.  38 U.S.C.A. 
§§ 1111, 1137 (2009).  Thus, absent clear and unmistakable 
evidence to the contrary, the Veteran must be presumed to 
have been in sound condition upon entry into service.  

At separation, he did report a history of headaches prior to 
service.  However, a mere self-report of symptoms prior to 
service does not constitute clear and unmistakable evidence 
of a preexisting condition.  See Miller v. West, 11 Vet. App. 
345, 348 (1998) (holding that a veteran's self-report that he 
had previously suffered from "depression or excessive 
worry" prior to service was insufficient to rebut the 
presumption of soundness as was found in 38 U.S.C.A § 1111).  
Consequently, the Veteran presumed to have been in sound 
condition at entry.

As to whether the Veteran's current headaches either had 
their onset during service, or are otherwise related to 
service, to include the possibility that they are related to 
his reported in-service head injury, the Board finds the most 
probative evidence to be the report of his February 2009 VA 
examination.  In this regard, the Board notes that whether a 
physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

In this case, the VA examiner's February 2009 opinion that it 
was not likely that any claimed headache disorder was 
causally related to, or was aggravated by service was based 
on a thorough review of the complete evidence of record, an 
interview with the Veteran, including his history of headache 
complaints and symptoms, and a clinical examination.  In 
arriving at this conclusion, the examiner specifically 
provided a complete basis and rationale for his conclusion, 
as the examiner clearly found no persuasive evidence of a 
pre-existing headache disorder that resulted from a head 
injury prior to service, no evidence of a chronic headache 
disorder during service, and no evidence of any sequelae from 
a claimed in-service head injury. 

In addition to the VA examiner's report, the Board has also 
considered the Veteran's assertion in support of his claim 
that he began to experience chronic headaches immediately 
after returning home from Vietnam.  In this regard, the Court 
has repeatedly held that a veteran is competent to describe 
symptoms of which he or she has first-hand knowledge.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The 
Board finds that headaches are the type of symptom that the 
Veteran is competent to describe experiencing.  See Barr v 
Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  

The Board notes, however, that in rendering a decision on an 
appeal, it must analyze the credibility and probative value 
of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for 
its rejection of any material evidence favorable to the 
claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

In this case, the evidence shows that he has given 
inconsistent reports as to the onset of his claimed 
symptomatology.  For example, at entry into service, he 
denied a history of headaches, but at separation, he reported 
having a history of headaches but also indicated that they 
existed prior to service.  In a subsequent written statement 
to the RO, he reported that his headaches began shortly after 
his return from Vietnam, but during his personal hearing, he 
testified that his headaches occurred while he was in 
Vietnam.  During the February 2009 VA examination, he told 
the examiner that, other than experiencing acute headaches 
after hitting his head on a truck tailgate in service, he did 
not experience any chronic headaches during service, and did 
not experience chronic headaches after service until 1975.  
See VA examination, February 2009.  In light of the 
inconsistent statements offered by the Veteran as to the date 
of onset of his symptomatology, the Board finds no credible 
evidence of a continuity of symptomatology since service.

In reaching this conclusion, the Board has considered the 
decision in Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 
(Fed. Cir. 2006), wherein the Federal Circuit determined that 
the Board erred by finding that a claimant's report of in-
service symptoms lacked credibility solely because there was 
no objective medical evidence corroborating those symptoms at 
the time.  However, the Board believes the instant case is 
clearly distinguishable, as the Board is not relying solely 
upon a general absence of complaints during service.  Rather, 
it is relying on the history of conflicting reports as to the 
date of onset of his symptoms.

Having found that there is no credible evidence of a 
continuity of symptomatology since service, the Board further 
finds that the Veteran has not been shown to have any medical 
knowledge or training, and thus is not competent to provide 
an opinion relating to medical causation and etiology, such 
as relating headaches that had their onset years after 
service to any incident of military service, to include 
either herbicide exposure or an in-service head injury.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a 
result, his assertions do not constitute competent medical 
evidence that the claimed disability was caused by, or was 
otherwise related to service.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the Veteran's claim of entitlement to 
service connection for headaches, to include as a result of 
herbicide exposure.  The "benefit-of-the-doubt" rule 
enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as 
there is not an approximate balance of evidence.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for tinea versicolor.

The Veteran contends that he suffers from chronic tinea 
versicolor as a result of herbicide exposure during service.  
See statement, May 2006.

As an initial matter, the Veteran's January 1966 service 
enlistment examination showed no clinical findings of a skin 
disorder.   In addition, on the accompanying medical history 
report, he indicated that he neither had, nor had previously 
experienced, a skin disease.  However, a January 1968 
clinical record shows that, during a dermatology 
consultation, he was found to have whitish plaques on the 
back, neck and shoulders, and was diagnosed with tinea 
versicolor.  His January 1968 service separation examination 
report also noted hypopigmented areas of tinea versicolor 
about the shoulders.  

During a February 2008 hearing before the Board, the Veteran 
testified that he currently experiences rashes on his arms, 
back, groin area, legs and feet.  He said that he treated 
those areas with Gold Bond Powder or Epsom Salt.  

In February 2009, during a VA skin examination, the Veteran 
reported that, although he had been treated with a topical 
cream for his diagnosed tinea versicolor during the late 
1960's, he had not received any medical treatment since that 
time.  Upon physical examination, the VA examiner noted that 
his skin was remarkable for bronze discoloration from the mid 
leg region bilaterally and distally to the ankles that was 
consistent with venous stasis changes.  However, he observed 
that his face, back, chest, upper extremities, buttocks, 
groin and lower extremities were otherwise without any 
evidence of tinea versicolor, with zero percent exposed skin 
and total body surface area.  The Veteran, however, reported 
that, although the condition was currently inactive, he 
experienced recurrences of the disease during the summer 
months, and that it was aggravated by heat, sun and humidity, 
especially when he sweats a lot, with recurrences most 
commonly over the back, shoulders, cheek and neck areas.  He 
said that during those times, the condition covers one (1) 
percent of his exposed body surface.  He also said that 
during flare-ups, he experienced a red, blotchy rash that is 
not pruritic.  He reported no associated symptoms, such as 
weight loss or fever, and no impairment of function during 
the active periods.  Accordingly, the examiner diagnosed the 
Veteran with tinea versicolor and concluded that his tinea 
versicolor was intermittent and was neither constant nor 
progressive.  However, while he noted that the condition was 
not currently active, he opined that it was reasonable to 
assume, based on the natural history of the condition, that 
it does recur annually during the summer months.  He 
therefore opined that it was likely that this disease was 
present during active service, and that his condition was 
related to the tinea versicolor diagnosed during active duty 
service.  He rationalized that, when present, the disease 
typically has a classic presentation that is easily 
recognized and that it was reasonable that the diagnosis made 
by the dermatologist during active duty service was likely 
accurate.

Based on a review of the complete evidence of record, the 
Board concludes that there is at least an approximate balance 
of positive and negative evidence regarding whether the 
Veteran's current tinea versicolor is the result of a disease 
or injury in service.  As stated above, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.  In this case, as previously 
discussed, although there is no documented medical evidence 
that the Veteran's in-service tinea versicolor continued as a 
chronic disease following service, the VA examiner opined 
that, despite the fact that the disease was not active during 
the examination, it was reasonable to assume, based on the 
natural history of the condition, that it does recur annually 
during the summer months and is the same skin disorder that 
had been diagnosed during active duty service.  

In this instance, the Board finds that the lay evidence 
presented by the Veteran concerning the continuity of 
symptomatology of his tinea versicolor since service is 
generally credible and ultimately competent.  In this regard, 
the Board notes that, unlike the headaches discussed in 
detail above, the Veteran's statements as to the onset of his 
skin rash have generally been consistent.

For this reason, and in light of the favorable opinion 
offered by the VA examiner, the Board concludes that there is 
at least an approximate balance of positive and negative 
evidence regarding whether the Veteran's current tinea 
versicolor is etiologically related to a disease, injury or 
event in service.  Consequently, having resolved doubt in 
favor of the Veteran, the Board finds that the Veteran's 
claim for service connection has been established.




ORDER

Entitlement to service connection for headaches is denied.

Entitlement to service connection for tinea versicolor is 
granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


